DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 15 March 2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding independent claim 1, the sequence of the times based on weight clothes is unclear.  Namely, the default time based on a program and weight of clothes is recited along with a setting time based on actual detected weight of clothes is confusing with respect to how the remaining time is displayed.  Clarification and correction is required as to how the default time and setting time is displayed in the apparatus (i.e. sequential operations).  The display and interrelation between the default time based on estimated clothes weight and setting time based on actual detected clothes weight appear to be essential to the invention, which appear essential to the invention, should be particularly pointed out and distinctly claimed.
Further regarding claim 1, it is unclear how a processor is configured to detect a weight of clothes.  Processors are generally configured to receive data and calculate rather than detect, which is generally the function of a sensor or detector.  Clarification and correction is required as to how the weight of clothes is detected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0169194 to BAN et al. (“BAN”).
Regarding claims 1-2 and 7, BAN (in Figs. 1-3 and associated text) discloses a clothes treatment apparatus (either a washing machine or a laundry dryer; see ¶ [00209]) comprising: 
a drum configured to accommodate clothes (see ¶ [0057]),
an inputter (4) configured to receive one of a plurality of programs and configured to receive a start command (note washing course selection button 207 and on/off/start button 202);
a storage (memory 306) configured to store information on a setting time corresponding to a weight of clothes for each program and configured to store information on a default time for each program previously executed, in the form of tables (see ¶ [0060]; note washing courses including washing operations operating times being stored; also note the plural washing courses stored in memory 306 read on tables as they have been previously executed and are stored thereon);
a processor (controller 303; see ¶ [0085]) configured to detect a weight of clothes (via sensor 307) when any one program is received and a start command is received, configured to identify a setting time corresponding to the detected weight of clothes and the received program, configured to control the execution of the received program based on the identified setting time, and configured to store an operation time, which is taken until the completion of the received program, as a default time (see operation of sensor 307 in ¶ [0078], [0089], [0106]); and
a display (201/209) configured to display a remaining time during the execution of the received program,
wherein before detecting the weight of clothes, the processor obtains a default time corresponding to the received program in the information of the table of the storage, and allows the obtained default time to be displayed as a remaining time (see estimated/default time displayed and changed based on weight of clothes in ¶ [0078]),
wherein when the weight of clothes is detected, the processor changes the remaining time on the display into the setting time and displays the setting time (see ¶ [0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAN in view of KR 2011-0014349 to YOON (cited by Applicant).
BAN, supra, discloses the claimed invention including a washing machine or dryer wherein a default time of a treatment program is displayed based on a default laundry weight associated with the treatment program and the displayed time is recalculated and changed based on a sensed weight of the laundry.  While Examiner’s arguendo that BAN does not disclose such programs stored therein, use of stored programs in the form of tables is known in the art.  For instance, YOON teaches an art-related laundry treatment appliance including weight detection and predicting the program time according to weight, and displaying the detected weight and time (see abstract of YOON).  Additionally, the laundry treating appliance of YOON (see ¶ [0019]-[0040], Figs. 1-4 and associated text) is configured to store information on a default time for each program previously executed in the form of tables, and a processor (130) is configured to store an operation time, which is taken until the completion of the received program, as a default time (see ¶ [0040]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to incorporate the prior program times of BAN with previous program times in the tables calculated by YOON to yield the predictable results of more accurately and reliably calculate program times based on laundry weight of previously executed programs.
Regarding claims 3-6, based on the combination of BAN and YOON above the position is taken that the processor of BAN would be fully capable of performing the intended use operations given the combination including plural program times stored in tables in the storage including selectable average times of most recently stored, minimum times, or maximum times, to yield the same desired results absent a showing of secondary considerations.
Regarding claim 8, the position is taken that use of a sound outputter (e.g. a sound alarm) to indicate start, finish, or changes in operation (such as change in program time) are common knowledge in the art (Examiner takes Official Notice to this effect), and their use for alerting user of such operations are considered well within the general and knowledge of one having ordinary skill in the art absent a showing of secondary considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711